DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 20 January 2022.
Claims 1 – 8, 10, 12 – 20 are pending.
The claims, as amended in Examiner’s Amendment, are in condition for allowance.

Election/Restrictions
Claims 1, 14 and 17 are allowable.  Claims 5 – 8 and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 28 May 2021, is hereby withdrawn and claims 5 – 8 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Zelapa (Reg. No. 72,706) on 04 February 2022.
The application has been amended as follows: 
Claims
4. (Currently Amended)  The system of claim 3, wherein the predetermined bits comprise four groups of bits, wherein a third group of the predetermined bits provides mapping to the cache address of a cache set, of the cache, that comprises one or more partitions of the plurality of partitions, [[and]] wherein values of a fourth group of predetermined bits at least in part provide tag information [[for]] of respective cache sets, and wherein the second sequence of bits comprises the third group of the predetermined bits and the fourth group of the predetermined bits.

5. (Currently Amended)  The system of claim 1, wherein mapping of the virtual memory address to the shared memory address is based on page tables, wherein an entry in the page tables provides a mapping of [[a]] the virtual memory address to the shared memory address, wherein the page tables are readable and modifiable by the processor, and wherein the page tables are stored in the plurality of partitions.

the  respective part of the page tables, of [[for]] a respective memory module of the system, provides mapping for physical memory addresses of the respective memory module.

8. (Currently Amended)  The system of claim 5, wherein one or more 

14. (Currently Amended)  A method, comprising: 
executing code, wherein the code causes a processor to access a virtual memory address comprising a first sequence of bits;[[;]] 
mapping the virtual memory address to a shared memory address in a logical memory space shared between a plurality of memory modules, wherein the shared memory address comprises a second sequence of bits comprising a cache address of a cache, wherein the cache comprises a group of partitions of the plurality of partitions, and wherein mapping of the virtual memory address to the shared memory address is based at least partly on mapping the first sequence of bits to the second sequence of bits and the second sequence of bits to the first sequence of bits; 


15. (Currently Amended)  The method of claim 14, wherein the mapping, of the virtual memory address to the shared memory address, is used by an operating system of a device.

16. (Currently Amended)  The method of claim 15, wherein the mapping, of the virtual memory address to the shared memory address, is modified according to at least a user interactions with the device.

18. (Currently Amended)  The apparatus of claim 17, 

20. (Currently Amended)  The apparatus of claim 17, wherein mapping of the virtual memory address to the shared memory address is based on page tables, wherein an entry in the page tables provides a mapping of [[a]] the virtual memory address to the shared memory address, wherein the page tables are readable and modifiable by the processor, and wherein the page tables are stored in the plurality of partitions.

Reasons for Allowance
see Office Action mailed 12 October 2021).  Therefore, said independent claims are allowable over prior art.  Claims, dependent upon said independent claims, are also allowable for the same reasons as said independent claims.
The claims, as amended supra, are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHIE YEW/            Primary Examiner, Art Unit 2139